CUDAHY, Circuit Judge,
concurring.
I am in full agreement with the majority opinion and write separately only because I believe the disqualification matter to be very close and perhaps deserving of more extended treatment than it is presently accorded.
There appears to have been at least overlap between Reno, O’Byrne & Kepley’s (ROK’s) former representation of Castillo and its present representation of the hospital. Castillo claims to have had several conversations with his ROK attorney with respect to acquiring malpractice insurance for his practice at the hospital. This, of course, is related indirectly to the subject of the present lawsuit. In LaSalle National Bank v. County of Lake, 703 F.2d 252 (7th Cir.1983), we prescribed the following procedure for testing for disqualification:
First, the trial judge must make a factual reconstruction of the scope of the prior legal representation. Second, it must be determined whether it is reasonable to infer that the confidential information allegedly given would have been given to a lawyer representing a client in those matters. Third, it must be determined whether that information is relevant to the issues raised in the litigation pending against the former client.
703 F.2d at 255-56. I believe that Judge Baker conducted a thorough review of the disqualification matter. He requested additional briefing and then concluded, in written findings, that the current matter is unrelated to the previous representation, or that any information that might be relevant was of a very general nature — subject to discovery or ascertainable through even limited research. Order at 1-4 (Aug. 28, 1987).
Although the question is close, I do not believe Judge Baker abused his discretion in making this finding.